RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s IDS, claim amendments, and remarks filed on 9/9/2021 have been received. In the response filed on 9/9/2021, claims 74-92 were added. 
Claims 74-92 are pending. Claims 1-73 are canceled. Claims 74-92 are rejected. 

Withdrawn Rejections
The rejections of claims 54-73, made of record in the office action mailed on 5/11/2021, have been withdrawn due to applicant’s cancellation of claims 54-73 in the amendment filed on 9/9/2021.

Examiner’s Comments
The claim phrase “particle density” defines the density of the particles themselves. It is not the bulk density of the granular feed additive. 
The office action mailed on 5/11/2021 included a 35 USC 112(a) rejection of independent claims 54 and 64 (claims filed on 9/28/2020). The claims recited, “particles with . . . a particle density of at least 1.138 g/cm3”. The rejections stated that “it is not clear whether the granulated feed additive comprises particles and the particles are granulated such that the granulated feed additive has a density of at least 1.138 g/cm3; or whether the particles themselves have a density of at least 1.138 g/cm3”.

Based upon applicant’s remarks and the specification, the claim phrase “particle density” defines the density of the particles themselves. The claim phrase “particle density” is not the bulk density of the granular feed additive. 

Claim Objections
Claims 74 and 84 are objected to because the claims require the conjunction “and” in the lists of ingredients. 
In claim 74 the conjunction “and” is required as follows: 
a) dried fermentation broth comprising:
i) an L-amino acid content of at least 20% by weight; and 
ii) a biomass content of at least 3% by weight; and
In claim 84 the conjunction “and” is required as follows: 
a) dried fermentation broth comprising:
i) an L-amino acid content of at least 20% by weight; and
ii) a biomass content of at least 3% by weight; and
Proper correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 74-92 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly 
Combination of transitional phrases renders claims unclear
Claims 74 and 84 are indefinite because it is not clear what is included and/or excluded from the particles. 
The transitional phrases “comprising” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03.
In the present case, new claims 74 and 84 recite a granular feed additive comprising particles with . . . a particle density of at least 1.138 g/cm3, said particles consisting of: a) dried fermentation broth comprising: i) an L-amino acid content; ii) a biomass content; b) a surface-active substance.  
The “consisting of” phrase excludes any element, step, or ingredient not specified. 
However, the “comprising” opens an ingredient to include additional, unrecited elements. 
Since the claim first closes the particles to “consist of” two ingredients (broth and surface-active substance), wherein one of the ingredients is open to additional, unreacted elements (“broth comprising”), the scope of the claim is not clear. 
Other 112(b) issues
Claims 74 and 84 are indefinite because it is not clear whether the weight percentages of the amino acid and biomass are based upon the granular feed additive, the particles, or the dried fermentation broth.
Claims 74 and 84 are indefinite because it is not clear whether the weight percentage of the surface-active substance is based upon the granular feed additive or the particles. 


Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 76 and 86 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 76 and 86 are for failing to include all the limitations of the claim upon which they depend.  Claims 76 and 86 each depend from independent claims 74 and 84, respectively. New claims 74 and 84 recite a granular feed additive comprising particles that consisting of: a) dried fermentation broth and b) a surface-active substance. Claims 76 and 86 recite the particles are coated with oil. A particle coated with oil does not consist of dried fermentation broth and a surface-active substance because the particle also includes oil. Since claims 76 and 86 require an additional element (oil coating) excluded by the claims from which they depend, the claims eliminate the “consisting of” exclusion required in claims 74 and 84. Since claims 76 and 86 eliminate a limitation required in the independent claims, claims 76 and 86 fail to include all the limitations of the claims upon which they depend.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 74-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lotter et al., US 2010/0310714 A1; in view of Sibbald et al., US 3,541,204 A. 
Claim Interpretation – transitional phrases 
The transitional phrases “comprising” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03.
In the present case, new claim 74 recites: A granular feed additive comprising particles with . . . a particle density of at least 1.138 g/cm3, said particles consisting of: dried fermentation broth comprising: i) an L-amino acid content; ii) a biomass content. 
For the purposes of these rejections, the “dried fermentation broth comprising” limitation is interpreted as permitting the particle to include additional, unrecited elements. 
Claim Interpretation – ingredients/intermediate products and final product
The phrase “dried fermentation broth comprising: i) an L-amino acid content of at least 20% by weight; ii) a biomass content of at least 3% by weight” defines an intermediate product that is mixed with another intermediate product (surface-active substance) to form the claimed final product. 
The claimed granular feed additive is interpreted as comprising particles, which contain an L-amino acid content, a biomass content, and a surface-active substance. A 
For example, the following granular feed additive products are not distinct:
Granular feed additive product #1 comprising particles that contain dried fermentation broth comprising an L-amino acid content and a biomass content; and a surface-active substance. 
Granular feed additive product #2 comprising particles that contain an L-amino acid content, a biomass content, and a surface-active substance. 

Prior Art Rejections
Regarding claims 74 and 75: Lotter discloses a granulated fermentation-broth-based feed additive (para 0014). Lotter discloses the feed additive comprises particles with a mean particle diameter of 60 to 2500 μm (≥100 to 1800 µm, para 0083). 
a particle density of at least 1.138 g/cm3
Lotter does not disclose the particle density. 
Sibbald is drawn to capsules for feeding to ruminants (col. 1, ln. 16-17). Sibbald discloses the capsules comprise amino acids (col. 1, ln. 19). Sibbald discloses the capsules have a density ranges of about 0.8-2.0 g/ml and about 1.0-1.4 g/ml (col. 4, ln. 3; note that density of the particle is given in units of g/ml, col. 6, ln. 69; also note that g/ml are equivalent to g/cm3). Sibbald discloses the density must be sufficient to ensure that the product does not float on the surface of the rumen contents for an undue period of time and the density must not be so great that the capsules fall to the floor of the rumen (col. 3, ln. 56 to col. 4, ln. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a granulated feed supplement, as taught in Lotter, having a density of 0.8-2.0 g/cm3, as taught in Sibbald, to obtain a granulated feed having particle density of 0.8-2.0 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make feed with a particle density of 0.8-2.0 g/cm3 to ensure that the product does not float on the surface of the rumen 
an L-amino acid content of at least 20% by weight
Lotter discloses the feed additive comprises an L-amino acid content of 10 to 70% by weight (para 0015). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
a biomass content of at least 3% by weight
Lotter discloses the feed additive comprises 10-70% L-amino acid (para 0015); 0.1-5% water (para 0016). Lotter discloses biomass may make up the portion of the feed additive that is not the L-lysine and water content to arrive at 100% total parts of the biomass (para 0019). Additionally, Lotter discloses biomass may or may not be removed such that 0% to 100% biomass remains (para 0068). As such, Lotter suggests more than 3% of the feed additive may be biomass (sample calculation: 100% total – 10% amino acid – 0.1% water = 90.1%). 
0.04 to 35% by weight of a surface-active substance, wherein the surface-active substance is an antifoaming agent selected from the group consisting of polyglycols and phospholipids (claim 74) and the total content of surface-active substance in said granular feed additive is 0.04 to 35% by weight (claim 75)
Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). 
With respect to the concentration of the surface-active substance: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the 
surface-active substance . . . distributed homogeneously in the particles
Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). Lotter discloses the fermented broth is formed into the particles (para 0074). Since the chemical is in the broth that is made into the particle, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles.
Regarding claim 76: Lotter discloses the particles may be covered with oil (para 0082). 
Regarding claim 77: Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). It would have been obvious to one of ordinary skill in the art at the time of invention to select a polyglycol as the surfactant (antifoam agent) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 78: The phrase “wherein the particles are obtained by granulation of a fermentation broth and said surface-active substance is added after fermentation but before or during the granulation” is a process limitation in the product claim. As such, the phrase is interpreted in an analogous manner as a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to 
Regarding claim 79: While Lotter does not expressly recognize the granular feed additive has cavities of less than 25% by volume, one having ordinary skill in the art would expect the feed additive to have cavities of less than 25% by volume. Lotter discloses particles having an overlapping size range (≥100 to 1800 µm, para 0083). Lotter in combination with Sibbald suggest the claimed density. A feed additive having particles of the claimed size in the claimed density would be expected to exhibit other properties that flow from/are related to particle size and density, which include the total void volume/cavity volume.  
Regarding claims 80 and 83: Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).
Regarding claims 81 and 82: Lotter discloses particles having ≥ 97% by weight of a particle size of ≥ 100 to 1800 µm (para 0083). Lotter discloses particles having a particle size <100 µm is > 0 to 1% by weight, particularly preferably at most 0.5% by weight (para 0083). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 84 and 85: The discussions in the rejections of claim 74 apply here as above. Lotter discloses corn steep liquor (maize steep liquor) can be a nitrogen source in the fermentation broth (para 0051). 
One having ordinary skill in the art would understand the CSL to be in the final product because Lotter discloses the fermented broth is formed into the particles (para 0074).
Lotter does not disclose a concentration of the corn steep liquor (maize steep liquor).
The discussion of MPEP 2144.05 II applies here as above. In the present case, corn steep liquor (maize steep liquor) is known for use to provide necessary nitrogen for fermentation. As such, the concentration of corn steep liquor (maize steep liquor) in the 
surface-active substance . . . distributed homogeneously in the particles
Lotter discloses corn steep liquor (maize steep liquor) can be a nitrogen source in the fermentation broth (para 0051). Lotter discloses the fermented broth is formed into the particles (para 0074). Since the CSL is in the broth that is made into the particle, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles.
Regarding claim 86: Lotter discloses the particles may be covered with oil (para 0082).
Regarding claim 87: While Lotter does not expressly recognize the granular feed additive has cavities of less than 25% by volume, one having ordinary skill in the art would expect the feed additive to have cavities of less than 25% by volume. Lotter discloses particles having an overlapping size range (≥100 to 1800 µm, para 0083). Lotter in combination with Sibbald suggest the claimed density. A feed additive having particles of the claimed size in the claimed density would be expected to exhibit other properties that flow from/are related to particle size and density, which include the total void volume/cavity volume.  
Regarding claim 88: The phrase “wherein the particles are obtained by granulation of a fermentation broth and said surface-active substance is added after fermentation but before or during the granulation” is a process limitation in the product claim. The discussion of MPEP 2113 applies here as above. In the present case, the process limitation suggests the animal feed additive particle comprises surface-active substance. In the present case, the process limitation suggests the animal feed additive comprises surface-active substance. In claim 64, the surface-active substance is corn steep liquor. As discussed above, Lotter suggest the conventional nature of corn steep liquor in the fermentation broth. Lotter discloses the fermented broth is formed into the particles (para 0074). Additionally, the discussion in the rejection of the surface active 
Regarding claims 89 and 92: Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).
Regarding claims 90 and 91: Lotter discloses particles having ≥ 97% by weight of a particle size of ≥ 100 to 1800 µm (para 0083). Lotter discloses particles having a particle size <100 µm is > 0 to 1% by weight, particularly preferably at most 0.5% by weight (para 0083). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Claims 84-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lotter et al., US 2010/0310714 A1; in view of Sibbald et al., US 3,541,204 A; as applied to claims 74-83 above, and in further view of Hoefler et al, US 5,840,358 A. 
The claim interpretations apply here as above. 
Lotter in view of Sibbald is relied on as above. 
Lotter discloses corn steep liquor (maize steep liquor) and ammonium salts can be nitrogen sources in the fermentation broth (para 0051). Lotter discloses the particles may be made via the process disclosed in U.S. Pat. No. 5,840,358 (emphasis added, para 0042).
Lotter discloses corn steep liquor (maize steep liquor) can be a nitrogen source in the fermentation broth (para 0051). Lotter discloses the fermented broth is formed into the particles (para 0074). Since the CSL is in the broth that is made into the particle, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles.
Lotter does not disclose a concentration of the corn steep liquor (maize steep liquor).
Hoefler (U.S. Pat. No. 5,840,358) is drawn to preparation of an animal feed supplement based on fermentation broth (abstract). Hoefler discloses the fermentation broth is granulated, compacted and dried (col. 3, ln. 20-21). Hoefler discloses the granules have a desired density (col. 3, ln. 23), excellent strength, pour and flow characteristics, low moisture content, and are non-hygroscopic (col. 3, ln. 56-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a granulated feed supplement by the process of U.S. Pat. No. 5,840,358, as taught in Lotter, wherein the fermentation broth comprises corn steep liquor, as taught in Hoefler (U.S. Pat. No. 5,840,358), to obtain a granulated feed having dried fermentation broth that contains corn steep liquor. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed with corn steep liquor because the feed has the desired density (Hoefler, col. 3, ln. 23), excellent strength, pour and flow characteristics, low moisture content, and are non-hygroscopic (Hoefler, col. 3, ln. 56-62). 
Based on Lotter and Hoefler one having ordinary skill in the art recognizes that corn steep liquor (maize steep liquor) can be a nitrogen source in the fermentation broth, which suggests CSL in the dried broth. 
The discussion of MPEP 2144.05 II is relied on as above. Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, like Aller, the claimed concentration of corn steep liquor is different than that of the prior art. As such, the claimed concentration of corn steep liquor represents the mere carrying forward of an original patented conception involving only change of proportions or 
The discussions of the remaining limitations of claim 84 and the reasoning applied to the rejection of claims 85-92 apply here as above. 

Response to Arguments
35 USC 112(b)
As discussed in the Examiner’s Comment section above, the claim phrase “particle density” defines the density of the particles themselves. It is not the bulk density of the granular feed additive. See 9/9/2021 remarks, page 5-6). 

35 USC 103
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Hoefler’s teaching of bulk density are persuasive (remarks, p. 6-7). The rejections based upon bulk density have been withdrawn. As discussed above, the claimed “particle density” defines the density of the particles themselves - not the bulk density of the granular feed additive.
Applicant argues Sibbald requires weighting agents to achieve particle density (remarks, p. 7-8). Applicant argues new claims 74 and 84 exclude weighting agents the particles (remarks, p. 8). Examiner is not persuaded by this argument for two reasons. First, the argument is not commensurate in scope with the claims. As discussed above, the “broth comprising” language does not exclude additional, unrecited elements from the particle. Second, the reference is not used to demonstrate the conventional of a weighting agent. Instead, the reference is used to provide motivation to make Lotter’s particles with the claimed density. Various means to achieve that density are not claimed.
Applicant argues Lotter does not disclose the concentration of antifoam agent in the particle (remarks, p. 8). Examiner is not persuaded by this argument. As discussed in the rejections, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an 
Applicant argues Lotter does not disclose that surfactants can be used to control density (remarks, p. 8). Examiner is not persuaded by this argument. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. In the present case, Lotter discloses the conventional nature of adding antifoam to fermentation broth. As such, the relationship between the presence of antifoam and particle density represents another advantage which would flow naturally from following the suggestion of the prior art. Therefore, it cannot be the basis for patentability when the differences would otherwise be obvious. Furthermore, Lotter is not used to disclose the density. Instead, Sibbald provides a teaching, suggestion, and motivation for the claimed density. 
Applicant argues Hoefler teaches a concentration of CSL – and it not applicable to claims 74-83 (remarks, p. 8). Examiner agrees. However, Hoefler is not used to reject claims 74-83. 
Rejections of claims 84-92 as obvious over Lotter in view of Sibbald
Applicant argues Hoefler teaches a concentration of CSL – and it not applicable to claims 74-83 (remarks, p. 8). Examiner agrees. However, Hoefler is not used to reject claims 74-83. 
In the present case, Lotter discloses corn steep liquor (maize steep liquor) is known for use to provide necessary nitrogen for fermentation. As such, the concentration of corn steep liquor (maize steep liquor) in the fermentation broth (and hence the final product that is dried fermentation broth) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Rejections of claims 84-92 as obvious over Lotter in view of Sibbald and Hoefler
Applicant argues Hoefler teaches a CSL concentration in the fermentation broth – not in the final product (remarks, p. 8). Examiner is not persuaded by this argument. Based on Lotter and Hoefler one having ordinary skill in the art recognizes that corn steep liquor (maize steep liquor) can a nitrogen source in the fermentation broth. Based on Lotter and Hoefler one having ordinary skill in the art recognizes that corn steep liquor (maize steep liquor) can be a nitrogen source in the fermentation broth, which suggests CSL in the dried broth and the particle formed of that broth. The discussion of MPEP 2144.05 II and In re Aller are relied on as above. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, like Aller, the claimed concentration of corn steep liquor is different than that of the prior art. As such, the claimed concentration of corn steep liquor represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619